Citation Nr: 1740262	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a mid-back disability, to include as secondary to service-connected bilateral shoulder disabilities.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral shoulder disabilities.

3.  Entitlement to service connection for carpal tunnel syndrome, to include as secondary to service-connected bilateral shoulder disabilities.

4.  Entitlement to an initial higher rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to March 31, 2015, and 70 percent disabling thereafter.  

5.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus, type II.

6.  Entitlement to an initial rating higher than 20 percent for a left shoulder disability.

7.  Entitlement to an initial rating higher than 20 percent for a right shoulder disability.

8.  Entitlement to an initial rating higher than 10 percent for left forearm/shoulder scars.

9.  Entitlement to an initial rating higher than 10 percent for right forearm/shoulder scars.

10.  Entitlement to an initial compensable rating for peripheral vascular disease of the left lower extremity.

11.  Entitlement to an initial compensable rating for peripheral vascular disease of the right lower extremity.

12.  Entitlement to an initial compensable rating for bilateral hearing loss.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to March 23, 2007.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972, including service in the Republic of Vietnam from September 1971 to April 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in November 2008, January 2012, and September 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2015, the Board remanded the Veteran's service connection and increased rating claims captioned above.  In a June 2017 rating decision, the RO granted the Veteran's claim seeking a TDIU, effective March 2007, the date of receipt of the Veteran's explicit claim for a TDIU.  However, although the RO characterized this action as granting the complete benefit sought and extinguishing the related appeal, the Board finds that an implicit claim for a TDIU is part and parcel of the Veteran's PTSD initial increased rating claim on appeal, which has been pending since December 2001.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The record reflects that the Veteran has been unemployed since 2001, which he reported was due, at least in part, to his PTSD.  Thus, the Board has retained jurisdiction of the Veteran's claim seeking a TDIU prior to March 2007.  

In the same June 2017 rating decision that granted a TDIU as of March 2007, the RO also granted a staged rating increase for the Veteran's PTSD, and increased ratings, effective from the date of claim, for the Veteran's bilateral shoulder disabilities.  

With regard to the Veteran's claims seeking increased ratings for his service-connected diabetes mellitus, type II, and associated peripheral vascular disease (formerly referred to as atherosclerosis of the distal pulses), the Board remanded these claims to afford the Veteran a related statement of the case, given the Veteran's timely disagreement with these initial ratings.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  After the issuance of this statement of the case, the Veteran perfected his appeal of these increased rating claims, thereby conferring jurisdiction to the Board.  

In the decision below, the Board denies the Veteran's service connection claims and bilateral hearing loss increased rating claim; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's mid-back and left knee disabilities and bilateral carpal tunnel syndrome did not have their onset in and are not otherwise related to service, nor are they caused or aggravated by his service-connected bilateral shoulder disabilities.  

2.  Throughout the appeal, the Veteran's bilateral hearing loss disability has been manifested by hearing acuity of no greater than Level III in the left and right ears.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a mid-back disability, to include as secondary to service-connected bilateral shoulder disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a left knee disability, to include as secondary to service-connected bilateral shoulder disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected bilateral shoulder disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service Connection Claims

The Veteran is seeking service connection for his currently-diagnosed bilateral carpal tunnel syndrome and his mid-back and left knee disabilities, which he asserts he incurred as a result of injuries sustained during the same in-service motor vehicle accident (a head-on collision) in which he sustained his service-connected bilateral shoulder disabilities.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Service connection may also be granted for certain chronic diseases, such as arthritis, if manifested to a compensable degree within a specified period after discharge from service.  38 C.F.R. §§ 3.307, 3.309.

As referenced above, the evidence of record reflects current diagnoses of mid-back and left knee disabilities, namely multi-level spinal degenerative disc disease and degenerative joint disease and left knee degenerative joint disease, as well as bilateral carpal tunnel syndrome, as confirmed by the VA examiner who conducted the Veteran's February 2015 VA examination; thus, the relevant inquiry is whether these current disabilities are related to service or to a service-connected disability. 

Turning first to whether the Veteran's mid-back and knee arthritis (a synonym for degenerative joint disease) could be presumptively linked to service as chronic disabilities that manifested soon after service, the Veteran does not report, and the record does not reflect, that he was diagnosed with mid-back or knee arthritis until 1998 and 2004, respectively, many years after his discharge from service in 1972.  Accordingly, there is no basis for the Board to conclude that the Veteran's mid-back or knee arthritis manifested to a compensable degree within one year of his discharge from service in 1972, so as to warrant service connection pursuant to 38 C.F.R. §§ 3.307, 3.309.

Turning next to whether the benefits sought may be granted under a theory of direct service connection, the Veteran reports sustaining mid-back, left knee, and wrist injuries during service when he was involved in a motor vehicle accident in which he incurred significant shoulder injuries, resulting in his current service-connected bilateral shoulder disabilities.  The Veteran further reports experiencing mid-back, knee, and wrist pain during and since service.  However, the Veteran's service treatment records fail to document any back, knee, or wrist disorders, or complaints of back, knee, or wrist pain, including when the Veteran was treated for injuries sustained in his motor vehicle accident or on separation from service.  Further, the Veteran's spine and upper and lower extremities were assessed as normal on his separation medical examination. 

Nevertheless, based on the Veteran's competent reports of sustaining such injuries in service, the Board determined that a VA examination and related medical opinion was required to ascertain the potential relationship between the Veteran's claimed disabilities and service, and the Veteran underwent this examination in April 2015, with an addendum medical opinion rendered in February 2016.  After reviewing this evidence and considering the Veteran's reports of incurring back, knee, and wrist injuries during service, the April 2015 VA examiner concluded that it is less likely than not that the Veteran's current back, knee, and wrist disabilities are related to service, to include his in-service motor vehicle accident.  Specifically, the VA examiner concluded that given the absence of any clinical indication of back, knee, or wrist impairments after the Veteran sustained his shoulder injuries in his motor vehicle accident (which resulted in his now service-connected shoulder disabilities) or at any time during service thereafter, including on his separation medical examination and corresponding self-report of medical history, it is less likely than not that the Veteran's current back, knee, or wrist disabilities are related to service, to include his reported back, knee, and wrist injuries sustained during his accident. 

In sum, while the Veteran's own reports reflect that he experienced back, knee, and wrist impairments during service, which he is competent to report, the examiner concluded that the medical evidence failed to support a conclusion that the Veteran's in-service back, knee, and wrist impairments were initial manifestations of his current back and left knee disabilities or his bilateral carpal tunnel syndrome. Thus, while the Veteran asserts that these current disabilities are related to service based on his in-service onset of related impairments, the Veteran is a layperson with no known medical expertise, and in this scenario, medical expertise is required to render an opinion as to medical causation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   In that regard, an analysis as to whether post-service degenerative joint disease and carpal tunnel syndrome may have had its onset in or otherwise be related to a period of service is a complex medical matter, requiring related expertise.  Thus, while the Board does not doubt the veracity of the Veteran's reports, from an evidentiary and legal standpoint, the Board finds that the VA examiner's opinion concluding that there is no such medical nexus is of more probative value than the Veteran's lay assertions of causation. 

With regard to a theory of secondary service connection, namely that the Veteran's current right back, knee, and wrist disabilities are related to his service-connected bilateral shoulder disabilities, the April 2015 VA medical opinion explored this potential nexus.  The examiner opined that, given the disparate natures of the Veteran's back, knee, and wrist disabilities from his shoulder disabilities, the Veteran's shoulder disabilities would have no bearing on his development of degenerative joint disease or carpal tunnel syndrome (thereby negating theories of secondary causation or aggravation), given the anatomically separate nature of the disabilities involved. 

Again, while the Veteran asserts that his back, knee, and wrist disabilities are related to his service-connected bilateral shoulder disabilities, the Veteran is a layperson with no known medical expertise, and in this scenario, medical expertise is required to render an opinion as to medical causation.  See Jandreau, 492 F. 3d 1372.  As indicated by the differences in the anatomical nature of these distinct disabilities, as elucidated by the VA examiner, an analysis as to whether back, knee, or wrist disabilities may be related to bilateral shoulder disabilities is a complex medical matter, requiring related expertise.  Thus, the Board finds that the VA examiner's opinion concluding that there is no such medical nexus is of more probative value than the Veteran's lay assertions of causation. 

Given that the more probative evidence of record fails to relate the Veteran's mid-back, left knee, or bilateral wrist disabilities to service or a service-connected disability, the preponderance of evidence is against these service connection claims; there is no doubt to be resolved, and service connection for mid-back and left knee disabilities and bilateral carpal tunnel syndrome is not warranted.

Increased Rating Claim

The Veteran is seeking a higher rating for his service-connected bilateral hearing loss, which has been evaluated as noncompensably (0 percent) disabling throughout the rating period.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and VII. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86. 38 C.F.R. § 4.85(c). 

The Veteran underwent VA audiometric examinations in October 2008 and April 2015, which comprise the sole audiometric data of record, as the Veteran's VA treatment records do not contain such test results.  

Audiometric testing conducted during the October 2008 examination revealed pure tone thresholds in decibels as follows: 



HERTZ



1000
2000
3000
4000
LEFT
40
55
60
75
RIGHT
40
55
50
65

Based on this audiometric data, the average pure tone threshold is 75 decibels in the left ear and 65 decibels in the right ear.  Speech audiometry revealed a speech recognition ability of 88 percent in the left ear and 90 percent in the right ear.

Using Table VI, these results merit ratings of Level III for the left ear and right ears, which fail to meet the schedular criteria for a compensable rating for hearing loss under Table VII. See 38 C.F.R. § 4.85, Table VII. 

An evaluation under Table VIa is not available, as the evidence fails to show a decibel loss of 55 decibels or more at 1000 Hertz in either ear or a decibel loss of less than 30 decibels at 1000 Hertz or 70 decibels or more at 2000 Hertz in either ear.  38 C.F.R. § 4.86.

Thus, these VA examination findings fail to reflect a basis for awarding a compensable evaluation. 

Per the Board's remand directives, the Veteran was afforded a second VA audiometric examination, which was conducted in April 2015, at which time audiometric testing revealed pure tone thresholds in decibels as follows: 



HERTZ



1000
2000
3000
4000
LEFT
25
25
30
60
RIGHT
25
35
35
50

Based on this audiometric data, the average pure tone threshold is 35 decibels in the left ear and 36 decibels in the right ear.  Speech audiometry revealed a speech recognition ability of 100 percent in the left ear and 92 percent in the right ear.

Using Table VI, these results merit ratings of Level I for both the left and right ears, which fail to meet the schedular criteria for a compensable rating for hearing loss under Table VII. See 38 C.F.R. § 4.85, Table VII. 

An evaluation under Table VIa is not available, as the evidence fails to show a decibel loss of 55 decibels or higher at 1000, 2000, or 3000 Hertz in either ear, or a loss of 70 decibels or more at 2000 Hertz in either ear. 

Thus, these VA examination findings similarly fail to reflect a basis for awarding a compensable evaluation. 

Given the lack of audiometric data of record reflecting a basis for awarding a compensable rating for bilateral hearing loss, the preponderance of evidence is against the Veteran's claim seeking such a compensable rating.  Thus, there is no benefit of doubt to resolve on the Veteran's behalf, and the award of a compensable rating for bilateral hearing loss is not warranted.  



ORDER

Service connection for a mid-back disability, to include as secondary to service-connected bilateral shoulder disabilities, is denied.

Service connection for a left knee disability, to include as secondary to service-connected bilateral shoulder disabilities, is denied.

Service connection for bilateral carpal tunnel syndrome, to include as secondary to service-connected bilateral shoulder disabilities, is denied.  

A compensable rating for service-connected bilateral hearing loss is denied.  


REMAND

With regard to the Veteran's claim seeking a higher initial rating for PTSD, currently assigned a staged rating of 50 percent prior to March 2015 and 70 percent thereafter, the rating period on appeal period begins in December 2001, commensurate with the effective date of the assignment of the initial rating.  However, no treatment is of record prior to January 2003, and efforts to obtain the Veteran's outstanding VA treatment records from this time period, as well as any other relevant records, must be made before the claim is ripe for appellate review.  

Adjudication of the Veteran's claim seeking entitlement to a TDIU prior to March 2007, which has been construed as part and parcel of the Veteran's PTSD increased rating claim, must be deferred pending the completion of this development.  

With regard to the Veteran's claims seeking increased ratings for his bilateral shoulder disabilities, the Board last remanded these claims to afford the Veteran a new VA examination to assess the current severity of these disabilities.  However, while the Veteran underwent the requested examination in April 2015, the Board finds that more comprehensive findings regarding the Veteran's shoulder ranges of motion are required, per the recent precedential decision of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint).  See also Sharp v. Shulkin, No. 16-1385, Vet. App. (Sept. 6, 2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).   

With regard to the Veteran's claims seeking increased ratings for his bilateral shoulder/forearm scars, the Veteran was afforded two VA examinations during the applicable rating period, the first in September 2008 and a second in April 2015.  However, although the Veteran's scars have existed since service (when he incurred the injuries and underwent the surgeries resulting in these scars), and thus presumably have retained static parameters during this appeal period, the scar measurements recorded during these two examinations differ markedly.  

In that regard, the 2008 examiner measured the two left shoulder/forearm scars as: (1) 4.5 centimeters (cm) in length (with no width noted) and (2) 8 cm by 3 cm.  The 2015 examiner recorded left forearm/shoulder measurements of (1) 2 cm by 0.2 cm and (2) 6 cm by 0.4 cm.  The 2008 examiner measured the Veteran's two right shoulder/forearm scars as: (1) 8 cm with no width noted and (2) 11 cm by 3 cm; whereas the 2015 examiner measured the Veteran's scars as: (1) 2 cm by 0.2 cm and (2) 10 cm by 2 cm.  Further, neither examiner noted whether the Veteran's scars were deep or caused limitation of function of the effected extremity, both of which are findings relevant to the rating criteria for the next higher rating of 20 percent, per 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  (The 2008 rating criteria are applicable in this case, given the date of claim.)  Thus, a new examination is required to reconcile these differing measurements and obtain findings relevant to the applicable rating criteria.  

With regard to the Veteran's claims seeking initial increased ratings for diabetes mellitus, evaluated as 20 percent disabling, and related peripheral vascular disease of the bilateral lower extremities, evaluated as noncompensably disabling, the evidence of record is insufficient to decide these claims.  The Veteran last underwent a VA examination to assess these disabilities in May 2012.  In order to qualify for an increased rating for diabetes mellitus, the evidence of record must show that, inter alia, the Veteran's diabetes mellitus requires "regulation of activities," a term defined as "avoidance of strenuous occupational and recreational activities."  Further, medical evidence is required to support the "regulation of activities" criterion.  See Camacho, 21 Vet. App. at 364; 38 C.F.R. § 4.119, Diagnostic Code 7913.  

However, the May 2012 VA examination report includes internally inconsistent findings regarding whether the Veteran does indeed require regulation of his activities to treat his diabetes mellitus. In that regard, the examiner selected "yes" to the question as to whether regulation of activities were required, and the aforementioned definition of this term is set forth under this question.  However, in the notes section underneath this question, the examiner stated that the Veteran's required activity regulation consisted of regulating his diet, avoiding exposure to sunlight, and engaging in regular exercise; forms of activity that do not meet the aforementioned definition.  Thus, given this internal consistency, coupled with the five years that have passed since the Veteran's last VA diabetes mellitus examination, the Board finds that a new examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the Veteran's bilateral peripheral vascular disease (a complication of his diabetes mellitus) which was last assessed during this May 2012 VA examination, the Veteran's subsequent VA treatment records, which document the Veteran's reports of increased needle-like foot pain, suggest a material change in the disability since it was last assessed.  Accordingly, a new examination to assess the current severity of the Veteran's peripheral vascular disease is warranted, as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from December 2000 (one year prior to the date service connection for PTSD was awarded in December 2001) to January 2003.

2.  Schedule the Veteran for a VA examination to assess the severity of his service-connected bilateral shoulder disabilities, to include specific findings regarding pain on range of motion testing, per Correia. 

The examiner is asked to list any symptoms and functional impact that the Veteran experiences during flare-ups of his shoulder disabilities and consider these reports when calculating his function during any such flare-up.  Further, the examiner is asked to test both shoulders for pain on both active and passive motion.  If this cannot be performed, the examiner should explain why.

3.  Schedule the Veteran for a VA examination to assess the severity of his service-connected diabetes mellitus and related peripheral vascular disease.  

The examiner is asked to state whether the Veteran's diabetes mellitus requires "regulation of his activities" (i.e. avoidance of strenuous occupational and recreational activities) and whether the Veteran's bilateral peripheral pulses are diminished.  

4.  Schedule the Veteran for a VA examination to assess the severity of the service-connected bilateral shoulder/forearm scars.  

The examiner is asked to review the differing scar measurements recorded during the Veteran's September 2008 and April 2015 examinations and explain or reconcile these discrepancies, to the extent possible.  The examiner is further asked to state whether each of the Veteran's scars is deep and whether they impair the function of the affected extremity.   

5.  Finally, readjudicate the Veteran's PTSD, TDIU, bilateral shoulder disabilities, bilateral shoulder/forearm scars, diabetes mellitus, and peripheral vascular disease increased rating claims.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


